Exhibit 6.1 July 21, 2016 David Quinto [Address] [Address] Re:Offer of Employment Dear David, We are pleased to offer you employment with VidAngel, Inc. (the “Company”), at its Provo, UT location, beginning August 1, 2016 (the “Start Date”).We understand that you will likely need to spend a substantial amount of time working with and overseeing the Company’s outside trial counsel in the Central District of California.Your position will be General Counsel, performing such duties as are normally associated with this position and such other duties as are assigned to you from time to time consistent with your position and with the fact that you are admitted to practice law in California but not Utah. This is a full time position. Your initial salary will be at the rate of $14,583.34 semi-monthly, which equates to $350,000 on an annualized basis (the “Base Salary”), payable in accordance with the Company’s standard payroll practices, which are subject to change from time to time. You will also be reimbursed for ordinary and reasonable business expenses incurred in connection with your job duties as allowed by Company policy or as agreed by the Company.For purposes of this letter agreement (this “Agreement”), “Board” shall mean the Board of Directors of the Company, and “Plan” shall mean the 2014 Stock Incentive Plan of the Company as amended and/or restated from time to time. You will also be eligible to participate in all Company fringe benefit plans, including, for example, group health insurance in accordance with the Company’s benefit plan requirements.All matters of eligibility for coverage or benefits under any benefit plan shall be determined in accordance with the provisions of such plan.The Company reserves the right to change, alter, or terminate any benefit plan in its sole discretion. The April 15, 2015 grant to you and Scott Commerson of an option to purchase 225,000 share of the Company's Common Stock (the "Shares") at an exercise price of $0.50 per share, equal to the fair market value of one share of the Company's Common Stock as of that date as was determined by the Board (the "Option"), will be modified per the Acknowledgement and Consent Agreement among the Company,
